Citation Nr: 1216390	
Decision Date: 05/07/12    Archive Date: 05/16/12

DOCKET NO.  05-35 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for residuals of a right paravertebral strain at L3-L4.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran had active military service from January 1953 to January 1955.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

This case was previously before the Board in November 2008, August 2010, and April 2011 when it was remanded for further development.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, given his functional loss and limitation of low back motion, during the period on appeal prior to September 26, 2003, his lumbar spine disability manifests severe impairment of range of motion.  

2.  Resolving all reasonable doubt in the Veteran's favor, during the period on appeal beginning September 26, 2003, his lumbar spine disability has manifested forward flexion of the thoracolumbar spine limited to 30 degrees or less. 

3.  At no period on appeal has the Veteran's lumbar spine disability manifested ankylosis, neurological impairment, or any periods of incapacitation requiring bed rest prescribed by a physician and treatment by a physician.


CONCLUSION OF LAW

During the entire period on appeal the criteria for an evaluation of 40 percent disabling, and no higher, for right paravertebral strain at L3-L4, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.71a, Diagnostic Codes 5285 to 5295 (2003); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.40, 4.71a, Diagnostic Codes 5235 to 5243 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In a claim for an increased evaluation, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, the duty to notify was not satisfied prior to the initial unfavorable decision on the claim by the AOJ.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."  Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied subsequent to the initial AOJ decision by way of letters sent to the appellant in March 2006 and January 2009 that fully addressed all notice elements.  The letters informed the appellant of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence.  In addition, the letters informed the appellant that a disability rating and an effective date for the award of benefits would be assigned if the claim was granted.  Although the notice letters were not sent before the initial AOJ decision in this matter, the Board finds that this error was not prejudicial to the appellant because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of her or his claim and given ample time to respond, but the AOJ also readjudicated the case by way of a supplemental statement of the case dated in November 2009 after the notice was provided.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records.  The Veteran submitted private treatment records from Dr. M.M., Dr. R.G., and Maysville Family Chiropractic.  The appellant was afforded VA medical examinations in November 2003, November 2005, September 2010, and May 2011.

In November 2008 the Board remanded the claim for the RO to adjudicate the issue of entitlement to service connection for degenerative disc disease of the lumbar spine, for the Veteran to be provided adequate notice regarding the issue of entitlement to an increased evaluation for residuals of a right paravertebral strain, and for additional medical records to be obtained and associated with the claims file.  Additional notice was provided in January 2009 and additional treatment records have been associated with the claims file.

The Board again remanded the claim for additional development in August 2010.  The Board determined in August 2010 that the issue of entitlement to service connection for degenerative disc disease of the lumbar spine had not been adjudicated and remanded for this action be taken.

In April 2011, the Board noted that, the instant claim was previously remanded by the Board in August 2010.  Specifically, the Board determined that the Veteran had submitted an informal claim of service connection for degenerative joint and disc disease of the lumbar spine.  See, e.g., April 2008 statement.  As it had in a November 2008 remand, the Board then instructed the AOJ to adjudicate the Veteran's claim of service connection.  The Board found in April 2011 that while the AOJ had not explicitly adjudicated the issue of service connection for degenerative joint and disc disease of the lumbar spine, a January 2011 rating decision increased the Veteran's disability evaluation for strain of the right paravertebral spine at L3-L4 to 10 percent.  In doing so, the AOJ took into consideration the Veteran's entire symptomatology related to his lumbar spine, including degenerative joint and disc disease.  As such, the Board found in April 2011 that it appeared the AOJ had implicitly included degenerative joint and disc disease with his previously service-connected lumbar spine disability.  Therefore, separate adjudication of this issue was found to be no longer necessary.

However, in April 2011, the Board found that remand of the issue was necessary to afford the Veteran a VA medical examination.  Subsequently, in May 2011, the Veteran was afforded another VA medical examination.

As such, the Board is thus satisfied that the RO has complied with the orders of the November 2008, August 2010, and April 2011 remands.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999) (regarding substantial compliance); see also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




II.  Higher Evaluation

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  It is possible, however, for a Veteran to have separate and distinct manifestations attributable to the same injury, which would permit a rating under several diagnostic codes.  The critical element permitting the assignment of multiple ratings under several diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  Id.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Id.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  Id.; see also 38 C.F.R. §§ 4.10 , 4.45 (2011). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

The Veteran's service-connected disability was historically evaluated under Diagnostic Code 5295 for "lumbosacral strain."  In June 2003 the Veteran's claim for an increased evaluation was received. 

During the pendency of the Veteran's claim and appeal, amendments were made for evaluating disabilities of the spine.  See 68 Fed. Reg. 51,454-58 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2003)).  An omission was then corrected by reinserting two missing notes.  See 69 Fed. Reg. 32,449 (June 10, 2004).  The amendment and subsequent correction were made effective from September 26, 2003. 

Where a law or regulation (particularly those pertaining to the Rating Schedule) changes after a claim has been filed, but before the administrative and/or appeal process has been concluded, both the old and new versions must be considered.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 10, 2000).  The effective date rule established by 38 U.S.C.A. § 5110(g); however, prohibits the application of any liberalizing rule to a claim prior to the effective date of such law or regulation.  

Accordingly, the Board will review the disability rating under the old and new criteria.  Review of the record, to include the statement of the case (SOC) and supplemental statements of the case (SSOCs) reflect that the RO evaluated the Veteran's claim using both the old and amended regulations.  The Veteran was afforded an opportunity to comment on the RO's action.  Accordingly, there is no prejudice to the Veteran in our proceeding under Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993). 

Under the old regulations, effective prior to September 26, 2003, under Diagnostic Code 5295, a 10 percent rating was warranted for lumbosacral strain with characteristic pain on motion.  A 20 percent rating was warranted for lumbosacral strain where there was muscle spasm on extreme forward bending and unilateral loss of lateral spine motion in a standing position.  A 40 percent evaluation required severe lumbosacral strain manifested by listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of the joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295, effective prior to September 26, 2003.

Under Diagnostic Code 5292, prior to September 26, 2003, limitation of motion in the lumbar spine was assigned a 40 percent rating when severe, a 20 percent rating when moderate, and a 10 percent rating when slight.  38 C.F.R. § 4.71a, Diagnostic Code 5292, effective prior to September 26, 2003. 

Prior to September 26, 2003, the rating criteria for intervertebral disc syndrome evaluated the disorder either on the total duration of incapacitating episodes resulting from intervertebral disc syndrome over the past 12 months, or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  A 10 percent rating was warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A rating of 20 percent was warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A rating of 40 percent was warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of least four weeks but less than six weeks during the past 12 months.  Finally, a rating of 60 percent was warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  

For the purposes of evaluations under 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71a, Diagnostic Code 5293, Note 1 (2003). 

Effective September 26, 2003, the regulations for rating disabilities of the spine were revised, and the diagnostic codes were reclassified.  The reclassified diagnostic codes include 5236 (sacroiliac injury and weakness), 5237 (lumbosacral strain), 5242 (degenerative arthritis of the spine), and 5243 (intervertebral disc syndrome).  68 Fed. Reg. 51454 (Aug. 27, 2003).  The code for intervertebral disc syndrome (Diagnostic Code 5243), permits rating under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher rating when all disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242, 5243 (2011). 

The September 2003 regulation revisions set forth a General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease as follows: 

Unfavorable ankylosis of the entire spine warrants an evaluation of 100 percent disabling; 

Unfavorable ankylosis of the entire thoracolumbar spine warrants an evaluation of 50 percent disabling; 

Unfavorable ankylosis of the entire cervical spine, or forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine warrants an evaluation of 40 percent disabling; 

Forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine warrants an evaluation of 30 percent disabling; 

For forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants an evaluation of 20 percent disabling; and 

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height warrants an evaluation of 10 percent disabling. 

38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2011). 

When rating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1). 

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2011).  Disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a  (2011). 

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123 (2011).

Normal range of motion of the thoracolumbar spine is flexion- extension from 0 to 90 degrees and 0 to 30 degrees; lateral flexion from 0 to 30 degrees and rotation from 0 to 30 degrees.  38 C.F.R. § 4.71a, Plate V. 

Effective September 26, 2003, as noted above, the Diagnostic Code for intervertebral disc syndrome was renumbered from Diagnostic Code 5293 to 5243; however, the criteria for evaluation based on incapacitating episodes remained unchanged with the exception of changes to the accompanying notes.  However, the Board notes that Note 1 continues to describe an incapacitating episode as a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note 1 (2011).

In December 2002 the Veteran complained of soreness all over.  In February 2003 the Veteran complained of low back pain.  The Veteran was noted to have decreased range of motion of the lumbar spine.  A September 2003 radiology report revealed mild degenerative disc changes most significant at L3 L4 with minimal left foraminal stenosis and mild flattening of ventral thecal sac.

In November 2003 the Veteran was afforded a VA Compensation and Pension (C&P) spine examination.  The Veteran reported that he had current back pain of between five and ten on a ten point scale.  This was overlying his chronic hip pain.  He stated that ten years prior the pain was between a five and an eight on a ten point scale.  The pain was considered burning and it radiated from the mid back into the right proximal thigh.  He occasionally had pain in other locations of the leg, but it is a variable distribution.  He reported that the low back pain had steadily gradually gotten worse since 1954.  The Veteran's history was noted to be somewhat different than that obtained from Goldman Chiropractic which was a history of an event in the mid 1950's and then nothing until the mid 1970's with improvement after chiropractic treatments.  The Veteran reported that he treated his pain with Tylenol alone.  He was noted to have been prescribed some opiate medications in the past but he did not take these at the time of the examination due to preparation for surgery and the doctor's recommendation to discontinue to preserve their effectiveness in the postoperative period.  The Veteran had intermittent periods of low back flare-up where the pain was a constant ten out of ten, for one day.  The Veteran reported that he would usually see a chiropractor at that point and time and he gets relief down to a level between five and eight out of ten.  He stated that he sees a chiropractor approximately once a month.  During the period of flare-up he is unable to walk more than a few feet and he prefers to spend his time in bed.  He stated that he had gained weight since his hip and low back pain have gotten worse.  He denied fevers, malaise, and visual disturbances.  He had only the right anterior thigh numbness that was constant.  He had no leg weakness, although he had pain when he performed certain tasks, especially flexion and abduction of his hip.  He denied bowel and bladder incontinence and he had no difficulties with erectile dysfunction.  He stated that he had used a cane to ambulate since 1994.  He was able to walk for one block currently and he was able to stand for five minutes and lift up to twenty pounds before he is winded, primarily by right hip pain but also by low back pain.  He stated that he is unsteady which is why he uses a cane but that he had not fallen due to his condition.  

He denied any history of hip or back trauma other than the 1954 injury in service.  He stated that he has difficulties with activities of daily living including getting his shoes on.  His wife must help him get his shoes on and he is unable to perform any activities that would require him to squat or bend.  

The Veteran worked for many years for a corporation making steel gears and sprockets.  He stated that he worked for the first few years on the assembly line but due to his back and right hip pain he transferred to a job as a forklift driver.  He stated that for the last sixteen years until he retired in 1995 he worked as a forklift driver.  He stated that he retired in 1995, before he would have otherwise retired, due to the right hip and low back pain.

His gait was without a cane.  He had a markedly antalgic gait throwing his right leg forward.  He was unable to walk on his toes or his heels.  He was fairly steady in his gait and steady with Romberg testing.

Inspection of the spine showed decreased lumbar lordosis with no tenderness to palpation of the lumbar spine.  There was symmetry and normal rhythm of spinal motion except at end range due to pain. 

Dual inclinometers were used to measure lumbar range of motion both actively and passively.  The active range of motion and passive range of motion was the same.  The limitation of motion was secondary to pain.  Flexion was 0 to 38 degrees, lumbar, and 0 to 12 degrees sacral for a true lumbar flexion of 26 degrees.  Extension was 15 degrees lumbar and 6 degrees sacral for a true lumbar extension of 11 degrees.  Right side bending was 16 degrees and left side bending was 14 degrees.  There was muscle spasm in the lower lumbar paraspinal muscles bilaterally.  There was no ankylosis of the lumbar spine.  

Sensory examination was normal in both lower extremities except for the right proximal anterior thigh which was about 50 percent decreased to light touch and sharp/dull discrimination.  Motor examination was 5/5 with best effort except for hip flexors and extensors which were 5/5.  There was pain associated with hip flexion and extension which limited the strength testing.  There was no atrophy of the lower extremities.  Reflexes were 1+ and were equal at the knees and the ankles with down going toes.  Straight leg raise while lying was positive for low back pain only without radiation of pain at 28 degrees on the right and 38 degrees on the left.  There was normal perineal sensation.  Waddell's signs were not positive.

Examination of the hips revealed decreased range of motion especially in the right hip.  The flexion of the right hip was to 80 degrees and extension was to 0 degrees.  Flexion was 90 degrees on the left with extension to 0 degrees.  The Fabere-Patrick maneuver was positive on the right, equivocal on the left.  Hip abduction was only accomplished to 10 degrees on the right and 30 degrees on the left due to hip pain that seemed to radiate into the proximal anterior thigh as well.  

The Veteran was noted to have been diagnosed with L3-L4 para-vertebral strain.  The examiner noted that this particular injury was no longer evidence because lumbar sprain and strain injuries typically resolve or stabilize within 2 months.  The examiner noted that this was a service-connected condition which was not disabling.  The examiner diagnosed the Veteran with L4-L5 disc displacement that was not compressing any neural structures.  The neurological examination was noted to be basically normal except for the right anterior thigh which was more likely to represent a peripheral nerve lesion such as meralgia paraesthetica.  The current L4-5 disc displacement was less likely than not to be related to the 1954 injury in this particular case.  The history obtained from Dr. G. from 1995 was noted to be more consistent with the 1955 injury being a sprain injury that resolved with chiropractic in the 1950s after discharge and then was asymptomatic for twenty years until 1975.  In 1975 the Veteran was noted to have entered the prime age for back pain and the examiner opined that the degenerative changes of the disc displacement at L4-5 were more likely than not the result of a natural progression of a degenerative process.

The examiner noted that the Veteran was mildly disabled from his lumbar degenerative disc displacement.  It limited his ability to bend and walk; however, the examiner noted that the Veteran's right greater than left hip arthritis was his primary cause of disability for standing and walking and lifting at that point and time and for that reason, he was to be scheduled for a right hip replacement.

In October 2004 the Veteran underwent a magnetic resonance imaging (MRI) scan of the lumbar spine.  The scan revealed mild degenerative disc changes most significant at L3 L4 with minimal left foraminal stenosis and mild flattening of ventral thecal sac.

In a statement received in January 2005, Dr. R.G. stated that the Veteran has had continual problems with his low back as a result of an injury in Korea in 1954.

In another statement from Dr. R.G. the Veteran was noted to have been treated for 50 years for an injury in Korea in 1955.  The Veteran has had lower lumbar problems all these years and that an MRI taken in 1994 reveals that the Veteran had a herniation at L5/S1.  Dr. R.G. stated that this more likely has always been his problem since he was injured.  The problem was noted to have resulted in an inability to move, making his hips involved because the nerve that innervates the gluteus muscles are off the lower lumbar, where he had his accident and the herniated disc.  

In a statement received in March 2005 the Veteran reported that he could not walk more than one half of one block or stand for over 5 minutes or he would develop severe burning back pain.  

The Veteran was afforded a VA C&P spine examination in November 2005.  The Veteran's treatment records were reviewed and briefly summarized.  The Veteran reported that he had nearly constant, daily pain in his low back.  He described the pain as an aching sensation, which is present all the time he is not reclining in his Lazy Boy armchair.  He stated that he feels as if he is made out of stiff rubber.  Arising from a seated position was difficult.  The pain was primarily located to the left of the midline and he indicated the lumbosacral junction.  The pain was sharp when he first arises, but other than that it was an aching sensation, which was rated by the Veteran as being an average of eight out of ten.  He stated that the pain increases to a level of ten out of ten if he walks over one quarter mile or has to stand and bend forward, as if assisting his wife in washing dishes.  The Veteran reported that when he is able to lie back down into his recliner he has resolution of his pain.  He stated that if he is required to stand, particularly in helping his wife with household chores, over 15 minutes, he has increased pain in his low back.  He stated that during these episodes of increased pain that he denies any additional limitations of motion or functional impairment, due to loss of strength or endurance, but has increased pain.  The Veteran stated that when he is having increased pain, he will often feel better if he squats briefly and then stands back up to stretch the low back.  The Veteran denied any history of falls or instability.  The examiner noted that the Veteran had never been incapacitated or been prescribed bedrest for his low back condition.  The Veteran denied weight loss, fevers, malaise, dizziness, visual disturbance or numbness or weakness.  He denied bowel or bladder complaints.  He acknowledged that he had decreased erectile function for the prior 10 years that he associated with the initiation of treatment for hypertension.  The Veteran had a cane that he held in his left hand that he used more for balance than support.  He reported that he was able to walk a quarter mile.  He was not unsteady.  He was noted to have a tremor which was characteristic of benign essential tremor.  He denied any trauma to his back other than his injury in service and denied any back surgery.  He was fully functional of the activities of daily living.  He was able to walk, transfer into and out of bed, and toilet without any assistance.  He was fully independent in bathing, eating, grooming, and toileting.  The Veteran drove to the appointment and stated that he was able to drive up to 90 minutes before he has increased back pain, necessitating getting out of the car and walking around.

Physical examination revealed minimally decreased lumbar lordosis but the Veteran was able to stand with erect posture.  There was no abnormal lateral curves of the spine and curvatures of the spine were otherwise normal and balanced.  The Veteran had symmetry in paravertebral muscles with no rotator scoliosis noted.  The spinal motion was symmetric and with normal fluid rhythm.  Range of motion of the thoracic spine was measured with a goniometer.  Active and passive ranges of motion were symmetric.

Lumbar forward flexion was 0 to 60 degrees with pain at the terminus of the forward flexion.  Normal range of motion for this Veteran was noted to be significantly less than 90 degrees due to his abdominal panus, as well as his general deconditioning; however, the Veteran was noted to have pain at the terminus for range of motion which implied limitation, otherwise predicted anatomic range of motion was estimated at 0 to 70 degrees.  Extension of 0 to 20 degrees with pain at the terminus of extension.  Left and right side bending were symmetric at 0 to 25 degrees with pain at the terminus of motion.  Left and right rotation were symmetric at 0 to 20 degrees with pain at the terminus of rotation.  The Veteran complained of pain in the superior aspect of the left iliosacral joint and the superior aspect of the sacrum, irrespective of the direction of motion.  He was noted to have increased pain on simulated rotation of the thoracolumbar spine, despite maintenance of the normal gleno-acetabular relationship.  The Veteran did have local tenderness at the left sacroiliac joint and superior, posterior iliac spine.  There were no palpable paravertebral spasms.  There was no evidence of ankylosis.  

During repetitive use or during flares of pain, the examiner noted that the Veteran would have no additional impairment due to pain, fatigue, weakness, and lack of endurance.  The examiner noted that there was no muscle spasm or guarding that would be severe enough to result in abnormal gait or abnormal spinal contour.  The examiner noted that there was no muscle spasm or guarding or local tenderness with the exception of the tenderness at the left iliosacral joint.  There were no fixed postural abnormalities or abnormalities in musculature of the back on examination.  Examination of the lower extremities revealed normal and symmetric muscular development with no atrophy.  Deep tendon reflexes were +1/4 and bilaterally symmetric at the patellar and Achilles tendons.  The toes were downgoing on Babinski's.  Romberg's sign was negative.  Straight leg rising was bilaterally negative.  Lasegue's sign was bilaterally negative.  FABRE of the left hip caused increased localized back pain.  Peripheral pulses were symmetric.  The Veteran had intact sensorium in the low extremities to both light touch and sharp stimuli.  The Veteran was capable of toe walking and heel walking with no difficulty and demonstrated tandem gait with no apparent weakness or incoordination.

The examiner found that the Veteran's right paravertebral strain treated in 1954 resolved with no complications or sequel.  The examiner further noted that the Veteran had degenerative arthritis of the lumbosacral spine.  The examiner reported that the condition was age related and not caused by or the result of the Veteran's prior right paravertebral strain that was treated in 1954.  The examiner noted that the Veteran drove forklifts for 16 years and that this required twisting around to look behind and driving backward due to the inability to see through the material held in the fork.  The Veteran had symptoms of left sacroiliac joint, which was contralateral to the right paravertebral muscles for which he was treated while in the military.

The Veteran underwent electromyography and nerve conduction studies in March 2006.  The studies revealed that the left lower extremity was normal and needle examination of the left lower extremity and left lumbosacral paraspinal muscles were also normal.

A private chiropractic note, dated in August 2006, indicates ranges of motion of flexion of 40 degrees, extension of 5 degrees, right lateral flexion of 10 degrees, left lateral flexion of 15 degrees, and right and left rotation of 10 degrees.  Orthopedic tests were performed and revealed that Kemp's was positive on the right, foraminal comp. was bilaterally positive, Jackson's comp. was bilaterally negative, Addison's test was bilaterally negative, Eden's was bilaterally negative, VBI was bilaterally negative, Soto Hall was bilaterally positive, Lasegue's was bilaterally positive, Braggards was bilaterally negative, P. Fabere was bilaterally positive, and Milgram's was bilaterally positive.  

In April 2007 the Veteran denied neuropathic pain in the lower extremities.  He was noted to have lumbosacral degenerative disc disease/degenerative joint disease.  Also in April 2007 the Veteran was noted to have chronic pain from lumbosacral degenerative disc disease/degenerative joint disease that was poorly controlled.

A private chiropractic note, dated in January 2009, indicated ranges of motion of flexion of 0 to 10 degrees, extension of 0 to 2 degrees, right lateral flexion of 0 to 5 degrees, left lateral flexion of 10 degrees, right rotation of 0 to 5 degrees, and left rotation of 0 to 2 degrees.

In a letter dated in June 2009 Dr. R.G. stated that she first treated the Veteran in July 1995.  At that time he had an MRI that showed 2 disc protrusions, one at L4/L5 and the other at L5/S1.  He also had effacement of the cerebral spinal fluid, at the L4/L5 level.  Osteophytic spurring was present at the L5/S1 level, and degenerative change at L4/L5 and L5/S1.  The Veteran at the time of the letter was treated sporadically but did not had the funds for continued treatment.  Dr. R.G. noted that the Veteran has had ongoing degeneration and has progressively gotten worse.  He walked with a cane and had a restricted range of motion and positive orthopedic and neurological tests.  Restricted range of motion was noted to have affected his hips and to have caused further degeneration.  Treatment included interferential intersegmental traction and kinesio tape.  Dr. D.G. stated that the Veteran needed treatment two to three times a week for four weeks with a reexamination thereafter for continual treatment.  

A lay statement revealed that the Veteran's repair work around the house had been done by other people.

A private physician submitted an evaluation of the Veteran, dated in July 2010.  After a review of the Veteran's reported symptoms and the Veteran's medical history; the physician indicated that the Veteran's treatment in service and subsequent to service reveals that the Veteran's in service injury was significant.  The physician stated that "[b]ack . . . injuries could result in self-limiting conditions that resolve over a short period of time, as well as, it can affect the musculature resulting in a chronic condition and some could affect the integrity of the bony structures and discs and predispose to early degenerative changes."  The physician rendered the opinion that it is at least as likely as not that the Veteran's in-service low back injury resulted in a chronic back condition with subsequent radiological changes seen in the spine.

In July 2010 the Veteran reported that chronic low back pain was progressive and poorly controlled with Vicodin.  He did get relief from back vibrating equipment.  He had not tried muscle relaxants.  The Veteran denied radicular symptoms.  The impression given was progressive lumbar degenerative disc disease/degenerative joint disease with spasm.

In September 2010 the Veteran was afforded a VA C&P spine examination.  The Veteran complained of constant pain that rates as six out of ten at baseline.  The pain did not radiate.  The Veteran was noted to be treated with Viocdin and methocarbamol and to have the adverse drug effect of constipation.  The Veteran complained of flare-ups of increased pain that rate as an eight out of ten.  The flares occur several times per day and last 15 to 20 minutes.  The flares were precipitated by walking from the living room to the kitchen and alleviated by sitting back down and pushing his back into his chair.  During a flare-up or following repetitive use, the Veteran will be additionally limited by pain but not by weakened movement, excess fatigability, endurance, incoordination, or functional loss.  The Veteran denied any associated features or symptoms such as weakness, paresthesias, decreased motion, leg or foot weakness, bladder complaints, bowel complaints, or erectile dysfunction for age.  He complained of stiffness, fatigue, spasms, and numbness in the bottom of both feet.  The Veteran had a cane that he used inside and outside the house.  The Veteran could walk for one half block and used a VA wheelchair to get to the examination room.  He could stand for 5 minutes.  He had a history of falling and last fell three weeks prior to the examination but did not go for care after falling.  The Veteran denied any history of surgery or hospitalization for his lumbosacral spine.

The examiner noted that the Veteran's condition did not interfere with his occupational functioning in that the Veteran was retired.  The Veteran's condition was noted not to interfere with his ability to perform his daily activities except that he was limited in going out to dinner with friends because of his pain.  There was a history of neoplasm in the bladder that was diagnosed two years prior to the examination.  The condition was treated with surgery and chemotherapy and there was no additional treatment scheduled.

Physical examination was performed.  The Veteran was noted to be in a VA wheelchair.  The spine, limbs, posture, gait, position of the head, curvatures of the spine, symmetry in appearance, and symmetry and rhythm of spinal motion were within normal limits.  There was no objective evidence for pain.  Range of motion was tested using a goniometer and three repetitions of range of motion were performed and were identical unless otherwise noted.  There was no pain unless specifically stated.  Active and passive ranges of motion were noted to be identical unless otherwise noted.  Lumbosacral flexion was 0 to 90 degrees, extension was 0 to 35 degrees, left and right lateral flexion were 0 to 35 degrees, and left and right lateral rotation were 0 to 35 degrees.  Range of motion was affected by factors other than spinal injury or disease and was affected by the Veteran's poor balance and fall risk.  The range of motion was not affected by the Veteran's body habitus.  During repetitive use or flare-up the Veteran will be additionally limited by pain but not by weakened movement, excess fatigability, endurance, incoordination, or functional loss.  There was no objective evidence of painful motion, spasm, weakness, or tenderness.  There was no postural abnormality, fixed deformity (ankylosis), or abnormality of the musculature of the back.  

Neurological testing revealed a strength of 5/5 throughout.  Both tone and rapid alternative movements were within normal limits.  Pronator drift was negative.  There was no atrophy, fasciculation, or tremor.  Deep tendon reflexes were 2/4 throughout and were bilaterally symmetrical.  Toes were downgoing bilaterally.  Sensory testing revealed a decreased light touch and pinprick in a stocking glove fashion to the ankles.  There was no vibratory sense in the legs, which was noted to be an age-related finding.  Double simultaneous extinction was intact.  The Veteran's gait was wide based and shuffling.  He could rise to his toes and heels only if supported.  Romberg test was positive, and the Veteran represented a marked fall risk.  He was unable to perform a tandem gait.  The Veteran had no incapacitating episodes during the prior 12 months with acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.  

An MRI of the lumbar spine performed in August 2010 was reported.  The MRI revealed minimal multilevel degenerative disc changes most conspicuous at L3-L4 where there was mild left foraminal narrowing.

The Veteran was diagnosed with lumbosacral degenerative disc disease.  It was noted that there was an incidental finding made of peripheral neuropathy, which was not related to the Veteran's lumbosacral condition or military service in any way.

In March 2011 it was noted that the Veteran had chronic low back pain without radiation.  He could not walk more than 50 feet without disabling low back pain.  The Veteran was diagnosed with stable moderately severe lumbar degenerative disc disease/degenerative joint disease with chronic pain.

In May 2011 the Veteran was afforded a VA C&P spine examination.  The examiner provided a summary of the Veteran's medical history.  The Veteran was noted to be retired from working in a steel factory and to have last worked in 1995.  The Veteran complained of constant pain in the low back that he described as aching pain that rates as six out of ten at baseline.  It was noted that the pain "radiates does not radiate."  He was noted to be treated with Vicodin, methocarbamol, amitriptyline, and that he had the adverse drug effects of constipation and nausea on waking.  The Veteran complained of flare-ups of increased pain that rated as eight out of ten.  The flares were noted to occur several times per day and to last 15 to 20 minutes.  The Veteran indicated that the flares were precipitated by walking from the living room into the kitchen and alleviated by sitting back down and pushing his back into his chair, taking his medication, and using a vibrator.  During a flare-up or following repetitive use, the Veteran would not be additionally by pain, weakened movement, excess fatigability, endurance, incoordination, or functional loss.  The Veteran denied any associated features or symptoms such as weakness, paresthesias, decreased motion, leg or foot weakness, bladder complaints, bowel complaints, or erectile dysfunction for age.  He complained of stiffness, fatigue, spasms, and numbness in the bottom of both feet.  He used a cane inside and outside of the house.  He could walk for one half block and used a VA wheelchair to get to the examination.  He could stand for 5 minutes.  He had a history of falling but indicated that his last fall was the one that he reported in his examination in September 2010 when his knees twisted.  The fall was indicated to not be due to his back condition.  The Veteran denied any history of surgery or hospitalization on his lumbosacral spine.  The examiner noted that the Veteran's condition did not interfere with his occupational functioning as he is retired.  The condition did not interfere with his ability to perform daily activities except that his wife has pointed out that he is very bad due to his back and is getting worse and is not getting better and that her life is affected by his back condition.  He did not get out and exercise any longer.  There was a history of neoplasm of the bladder that was diagnosed and was treated with surgery and chemotherapy.  There was no further treatment planned. 

It was noted that the Veteran deferred repetition of his physical examination in September 2010 as there had been no change in his status.  He indicated that he wished that examination to be used.  

After reviewing the August 2010 MRI report discussed above, the examiner diagnosed the Veteran with lumbosacral degenerative disc disease.  It was noted that the Veteran's complaints of numb feet are secondary to the incidental findings of peripheral neuropathy and are not secondary to the Veteran's back condition or to his military service in any way.  

The examiner explained that the Veteran did not experience pain that radiated from the low back.  The Veteran was limited by pain but not by weakened movement, excess fatigability, endurance, incoordination, or functional loss in conformance with the DeLuca criteria.  The examiner noted that three repetitions of the range of motion were performed during the prior examination with identical results and that there was no objective evidence of pain.  The examiner explained that although no evidence of pain was observed, that he would have to observe the Veteran for a significant period of time outside of the examination to determine when and how the Veteran has pain, and the examiner considered that the Veteran was competent to report his pain.  However, in the examiner's professional opinion there would be no additional limitation in degrees of range of motion by his pain, so none was reported.  The examiner further noted that it was impossible to predict and schedule the Veteran for an examination during a flare-up and, therefore, the examiner must rely on professional judgment and experience in to determine.  As such, in the examiner's opinion, the Veteran would not be additionally limited in any degree by of range of motion by pain during a flare-up.  

The examiner's medical opinion was that the Veteran was able to secure and maintain gainful employment in any capacity requiring sedentary or light physical labor but would be limited in heavy physical labor with lifting more than 75 pounds on a regular basis when considering his condition of lumbosacral degenerative disc disease.  This was due to the fact that lifting puts an anterior and increased load on already stressed damaged lumbosacral discs and can worsen his condition.  

The examiner noted that there was no pain during range of motion at the last examination and no objective evidence of weakness, excess fatigability, or incoordination associated with the Veteran's lumbar spine disability.  Since none was observed, the examiner stated that "I can specifically comment that Veteran's range of motion was not affected and categorically state that there is no additional loss of motion in degrees."  There was no evidence of abnormality of the spine like ankylosis.  The examiner stated that the Veterans condition was solely lumbosacral degenerative disc disease and that the Veteran did not have any associated neurological impairments since the only neurological impairment is peripheral neuropathy unrelated to his lumbar spine abnormality.  

The Board finds that entitlement to an evaluation of 40 percent disabling, and no higher, is warranted for the entire period on appeal.  During the period on appeal the Veteran's right paravertebral strain at L3-L4 has manifested true lumbar flexion of 26 degrees upon examination in November 2003 as well as forward flexion of 10 degrees in January 2009.  The Board acknowledges that the Veteran has also been found to have forward flexion of 60 degrees in November 2005, 40 degrees in August 2006, and 90 degrees in September 2010.  However, the Veteran has also reported significant periods of flare-ups and increased pain.  Affording the Veteran the benefit of the doubt, the range of motion of the Veteran's spine during the entire period on appeal has been severely impaired.  As such, for the period prior to September 26, 2003, the Board finds that the Veteran's lumbosacral strain is most accurately evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5292 for limitation of motion of the lumbar spine and thus warrants an evaluation of 40 percent disabling.  During the period beginning September 26, 2003, as noted above, the Veteran has had a lumbar range of motion of less than 30 degrees but without any ankylosis, warranting an evaluation of 40 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5237.

In addition, at no point during the period on appeal has the Veteran's lumbosacral strain manifested any periods of incapacitation requiring bed rest prescribed by a physician and treatment by a physician.  As such, entitlement to an evaluation in excess of 40 percent disabling, under the criteria for intervertebral disc syndrome is not warranted.

The Board has considered whether the Veteran is entitled to separate compensable evaluations for the neurological manifestations of his back disability.  However, during the period on appeal, the preponderance of the evidence reveals that the Veteran has not manifested neurological symptoms that have been associated with his service-connected back disorder.  Instead, in November 2003, the Veteran's neurological complaints were associated with a peripheral nerve lesion such as meralgia paraesthetica.  In November 2005 the Veteran denied neurological symptoms associated with his low back disability.  The examiner in November 2005 associated the Veteran's neurological symptoms with degenerative arthritis of the lumbosacral spine and rendered the opinion that this condition was age related and not caused by or a result of his lumbosacral strain.  EMG of the left lower extremity in March 2006 was normal.  In April 2007 the Veteran again denied neuropathic pain in the lower extremities.  In September 2010 the Veteran indicated that the pain in the back did not radiate.  The examiner noted that the incidental finding made of peripheral neuropathy was not related to the Veteran's lumbosacral condition or military service in any way.  As such, the Board finds that the Veteran does not have compensable neurological conditions associated with his service-connected lumbosacral strain and separate evaluations are therefore not warranted.

A claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been considered.  The Veteran has indicated that he retired early from his employment due to his back disability.  However, none of the VA examinations of record indicate that the Veteran is unemployable due to his service-connected disabilities.  As noted above, the Veteran was noted upon examination to be capable of sedentary or light physical employment so long as he was not required to lift 75 or more pounds on a regular basis.  Accordingly, consideration of TDIU pursuant to Rice is not warranted.

Finally, the Board has considered whether the Veteran's claim warrants referral to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321.  The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

The Veteran does not meet the criteria for an evaluation in excess of 40 percent disabling for his back disability, and there are no aspects of this disability not contemplated by the schedular criteria.

Furthermore, the Board finds no evidence of any unusual or exceptional circumstances, such as marked interference with employment or frequent periods of hospitalization related to the service-connected disability at issue, that would take the Veteran's case outside the norm so as to warrant an extraschedular rating.  Therefore, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted.  See id.


ORDER

An evaluation of 40 percent disabling, and no higher, for residuals of a right paravertebral strain at L3-L4, is granted for the entire period on appeal, subject to the law and regulations governing payment of monetary benefits.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


